Citation Nr: 0815381	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic low back strain, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
February 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted an increased 20 percent rating for 
the disability.  The veteran continues to appeal for a higher 
rating for this disability.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the veteran submitted a statement from his 
private physician relating to his low back disability.  Since 
the evidence was received within 90 days following the 
mailing by the RO of notice to the veteran in January 2008, 
that his appeal had been certified to the Board for appellate 
review, the agency of original jurisdiction must first review 
the evidence since the veteran did not waive his procedural 
rights in writing.  38 C.F.R. § 20.1304(c).

In addition, his private physician noted that the veteran has 
radiculopathy due to his service-connected disability.  The 
evidence of record is inadequate to determine the 
neurological manifestations of the veteran's low back 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability since February 2005 that are 
not currently of record.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current extent and severity of his 
service-connected low back disability.

The claims folder must be made available 
to the examiner for review as part of the 
examination.  All indicated tests and 
studies should be undertaken, to include 
range of motion testing.

The examiner is requested to:

a). describe applicable loss of motion 
(flexion, extension and rotation) of the 
lumbar spine.

b).  report the presence of any muscle 
spasm and any abnormal alignment of the 
spine.

c). determine whether the veteran's 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to his service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost.

c). if neurological involvement involving 
the lumbar spine is found, the examiner 
should identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If 
incomplete, whether the degree is 
moderate, moderately severe, or severe.  
The examiner should also note any 
intervertebral disc disease, and, if so, 
its severity, and whether it causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.

Complete rationale for the opinions 
expressed should be included in the 
examination report.

3.  After completion of the foregoing, 
re-adjudicate the remanded claim based on 
a consideration of all of the evidence of 
record, both prior and current rating 
criteria; including the current 
provisions of Note (1) of Diagnostic Code 
5243 which provides a separate evaluation 
for the veteran's associated objective 
neurological abnormalities under an 
appropriate diagnostic code.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence submitted since the 
last supplemental statement of the case 
issued in September 2007, and a citation 
and discussion of the applicable laws and 
regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

